Name: Commission Regulation (EEC) No 2883/89 of 26 September 1989 amending Regulation (EEC) No 3891/88 fixing, for 1989, the quota for imports into Spain of pigmeat products from third countries and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: Europe;  animal product;  international trade;  cooperation policy
 Date Published: nan

 No L 277/22 27. 9 . 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2883/89 of 26 September 1989 amending Regulation (EEC) No 3891/88 fixing, for 1989, the quota for imports into Spain of pigmeat products from third countries and certain detailed rules for the application thereof HAS ADOPTED THIS REGULATION Article 1 Regulation (EEC) No 3891 /88 is hereby amended as follows : 1 . In Article 2 ( 1 ), the second paragraph is repealed . 2. Article 3 is replaced by the following : 'Article 3 The minimum rate of progressive increase of the quotas shall be 10 % at the beginning of each year ; in case of an amendment of the quota, this rate shall apply to the quota as initially fixed.' 3 . In the Annex, '1 331 tonnes' is replaced by *6 331 tonnes'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having . regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down detailed rules concerning quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 3 thereof, Whereas the quota for 1989 for imports into Spain of pigmeat products from third countries is set out in Commission Regulation (EEC) No 3891 /88 (3); Whereas the said quantity has been totally used up during the last few months ; whereas, in order to avoid a major increase in prices of such products in Spain and to ensure supplies to that market, the quota initially fixed should be increased taking account of the anticipated trend in Spanish demand ; whereas Regulation (EEC) No 3891 /88 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 54, 1 . 3 . 1986, p . 25 . (2) OJ No L 293, 27 . 10 . 1988, p . 7. (  ') OJ No L 346, 15. 12. 1988, p . 27 .